Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION    
Response to Amendment
2.	 Applicant’s amendments filed on 9/14/2022 to the abstract and claims are accepted and entered. In the amendment, claims 1-2 and 4-9 have been amended; Claim 3 has been canceled; and Claim 10 has been added. In response, the 112 rejections have been withdrawn.
Response to Argument
3.	 Applicant’s arguments filed on 9/14/2022 regarding the prior art have been fully considered, but they are moot in view of new ground of rejection as necessitated by the amendments. 
                                          Claim objection
4.	Claims 1, 4, and 6-8 are objected to for the following reasons:
	In claim 1, “a customized microbial soil treatment composition to apply, at the specific geographic site, in order to reduce greenhouse gas emissions from agricultural activity and/or promote conversion of carbon dioxide …” is objected to because the claimed invention does not recite “a customized microbial soil treatment composition to apply in order to reduce greenhouse gas emissions from agricultural activity and/or promote conversion of carbon dioxide.
Similarly, in claim 4, “submitting the results into the Recommendation Engine to validate the agronomic program's impact on reducing greenhouse gas emissions from agricultural activity and promoting conversion of carbon dioxide to soil organic carbon” is objected to because the claimed invention does not recite submitting the results into the Recommendation Engine to validate the impact of the agronomic program's impact on reducing greenhouse gas emissions from agricultural activity and promoting conversion of carbon dioxide to soil organic carbon. 
It is suggested to amend the claims based on the claimed invention.
	In claim 6, “wherein the crop data are” should read “wherein the crop data is”.
In claim 7 lines 2, 4, “provide” should read “provides”.
In claim 8 lines 1-2 and 3-4, “test training data/test prediction data are obtained” should read “test training data/test prediction data is obtained”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
5. 	Claim 6 is rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
       The recitation in claim 6, “wherein (1) the environmental training data and/or
site-specific environmental prediction data are soil type, soil characteristics, irrigation practices, tilling practices, and crop data, wherein (2) the crop data are selected from crop type, cover crop usage, and fallow history” is not found in the original specification. For (1), it is noted “irrigation practices and tilling practices” are agricultural activities (see spec. p. 3) not specific environmental prediction data. For (2), the specification discloses “Certain influential site-specific environmental data include, for example, cover crop, crop type, fallow, tilling practices, and irrigation practices,” see spec. p. 58.
	Thus, the written description requirement of 112(a) was not satisfied. 

6. 	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 1-2 and 4-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	a) The recitation in claim 1 line 12 and claim 7 lines 2 and 5, “function-indicating microbial gene markers” lacks antecedent basis. It is unclear whether this limitation is the same limitation as recited in line 6?
 b) Further, claim 1 last line, “the site” lacks antecedent basis. It is unclear whether “this site” is the same “specific geographic site” in line 31, OR “a geographic site” recited in line 3?
c) The recitation in claim 2, “the DNA sequencing data is derived from soil samples” lacks antecedent basis. It is unclear whether this limitation is the same limitation as recited in claim 1 lines 4-5?
d) The recitation in claim 7, “wherein the microbial test training data provide quantitative reports… and wherein the site-specific microbial test prediction data provide quantitative reports…” is indefinite. It is unclear whether the “OR” should be replaced for the underlined “and”?  The specification in page 27 discloses “the other agronomic training data sets comprises ‘microbial test’ or ‘site-specific’ 104a can include”. Further in page 54, “The microbial test training data 104 is generated by lab tests or in-field tests”. 
e)  Similarly, in claim 8, “wherein the microbial test training data are obtained using field assays (1) and/or lab-based assays… (2) and wherein the site-specific microbial test prediction data are obtained using field assays (3) and/or lab-based assays…” is indefinite. It is unclear whether (1) should be “or”, (2) should be “or”, and (3) should be “or”?  See specification in pages 27 and 54 as stated in above d).
Dependent claims are also rejected for the same reason as respective parent claims. 
Examiner note:  The examiner has provided a couple of examples “and/or” of the claim deficiencies in the above, however, the list of deficiencies may not be all inclusion. Applicant should refer to theses as examples of deficiencies and should make all the necessary correction to eliminate the claim rejections (the correction should be matched with the specification). 
In addition, it is suggested to have one time “and/or” in a sentence, or a couple of them in a short paragraph.  	
	AIA  Statement - 35 USC § 102 & 103  
8. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.    
Claim Rejections - 35 USC § 103
9. 	 The following is a quotation under AIA  of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action.
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


10.	Claims 1-2 and 4-10 are rejected under AIA  35 U.S.C. 103 as being obvious over Becares et al. hereinafter Becares (US 2018/0363031 – of record) in view of Tran et al, hereinafter Tran (US 2020/0359550 – of record) and further Rezael et al, hereinafter Rezael (US 2021/0315212).
As per Claim 1, Becares teaches a method for reducing greenhouse gas emissions from agricultural activity and increasing aggregation of organic carbon in soil at a geographic site using a computer system, the method comprising: 
obtaining a Training Data Set comprising DNA sequencing data derived from soil, plant, water and/or air samples taken from a plurality of geographic sites, see [0014], [0177], [0186], wherein said DNA sequencing data provides relative frequencies of taxonomic-indicating and/or function-indicating microbial gene markers in each of the soil, plant, water and/or air samples, see [0019], [0023], [0084], [0510]-[0512]; 
inputting the Training Data Set into an Algorithm Development (AD) module, see [0168], [0177]-[0179], [0182], wherein the AD module comprises an Unsupervised Machine Learning Classifier (UMLC) ( the supervised learning to classify unlabeled data considered “UMLC”, see [0178] ); 
using the UMLC, developing a classification model that assigns a microbiome classification to each of the soil, plant, water and/or air samples based upon similarities between the relative frequencies of taxonomic-indicating and/or function-indicating microbial gene markers in each of the soil, plant, water and/or air samples, see [0023]-[0024], [0177], [0191]-[0192], Table 6 [0451], [0535]; 
using the UMLC, proceeding to assign the a microbiome classification to each of the soil, plant, water and/or air samples, see [0023], [0037], [0177], [0182]; 
inputting environmental training data and microbial test training data from each of the soil, plant, water and/or air samples into the AD module, see [0177], [0184]; 
using a Supervised Machine Learning Classifier (SMLC), developing a predictive classifier model based on relationships between the assigned microbiome classifications, see [0177], [0180], [0184], the environmental training data and the microbial test training data from each of the soil, plant, water and/or air samples, see [0028], [0037], [0101], [0109], [0147]; and
inputting site-specific prediction data from a specific geographic site into the SMLC and using the SMLC to predict a soil, plant, water and/or air microbiome classification for the specific geographic site, see [0014], [0030], [0103], [0168], [0179], [0193], wherein the site-specific prediction data is site-specific environmental prediction data and site-specific microbial test prediction data from the specific geographic site, see [0075], [0100]-[0101].
Becares does not explicitly teachJ:\LOC\228X\PTO\Amend l.doc\cr4Docket No. LOC.228X Serial No. 16/925,592using a Recommendation Engine, correlating the predicted microbiome classification for the specific geographic site with an optimal agronomic program for the specific geographic site, wherein the optimal agronomic program comprises a list and/or schedule of agricultural activities to conduct a customized microbial soil treatment composition to apply, at the specific geographic site, in order to reduce greenhouse gas emissions from agricultural activity and/or promote conversion of carbon dioxide to soil organic carbon at the site.
Tran teaches using a Recommendation Engine, correlating the predicted microbiome classification for the specific geographic site with an optimal agronomic program for the specific geographic site, see [0005], [0010]-[0011], [0041]-[0042], wherein the optimal agronomic program comprises a list and/or schedule of agricultural activities, see [0025], [0164] to conduct a customized microbial soil treatment composition to apply, at the specific geographic site, see [0191], [0193], [0197], [0244]-[0245].
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teaching of Becares to recommend predicted classification for a geographic area as taught by Tran that would provide a system provides recommend applications of fertilizer based on soil data followed by microbial amendment treatment until the product reaches a max size where more chemicals and microbes no longer increase yield (Tran, [0244]-[0245]).
 Becares and Tran do not explicit teach in order to reduce greenhouse gas emissions from agricultural activity and/or promote conversion of carbon dioxide to soil organic carbon at the site.
Rezael teaches to reduce greenhouse gas emissions from agricultural activity and/or promote conversion of carbon dioxide to soil organic carbon at the site, see [0088], [0140]. It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teachings of Becares and Tran to reduce gas emission as taught by Rezael that would facilitate reducing NO2 emission due to reduced nitrogen fertilizer usage and similar improvements of the growth and development of plants (Rezael, [0088]).
 As per Claim 2, Becares in view of Tran and Rezael teaches the method of claim 1, Becares further teaches wherein the DNA sequencing data is derived from soil samples, see [0023], [0043].  
As per Claim 4, Becares in view of Tran and Rezael teaches the method of claim 1, Becares does not comprising implementing the recommended agronomic program at the specific geographic site, recording results of said implementation and submitting the results into the Recommendation Engine to validate the agronomic program's impact on reducing greenhouse gas emissions from agricultural activity and promoting conversion of carbon dioxide to soil organic carbon, and to improve the recommendation capabilities of the computer system.  Tran teaches implementing the recommended agronomic program at the specific geographic site [0193], recording results of said implementation [0289], [0310] and submitting the results into the Recommendation Engine to validate the agronomic program's impact and to improve the recommendation capabilities of the computer system [0245], [0286], [0370]. It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teaching of Becares to recommend predicted classification for a geographic area as taught by Tran that would provide a system provides recommend applications for microbial amendment treatment until the product reaches a max size where more chemicals and microbes no longer increase yield (Tran, [0244]-[0245]). 
Becares and Tran do not explicitly teach the program’s impact on reducing greenhouse gas emissions from agricultural activity and promoting conversion of carbon dioxide to soil organic carbon. Rezael teaches the program’s impact [0007] on reducing greenhouse gas emissions from agricultural activity and promoting conversion of carbon dioxide to soil organic carbon at the site, see [0088], [0140], [0300]. It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teachings of Becares and Tran to reduce gas emission as taught by Rezael that would facilitate reducing NO2 emission due to reduced nitrogen fertilizer usage and similar improvements of the growth and development of plants (Rezael, [0088]).
As per Claim 5, Becares in view of Tran and Rezael teaches the method of claim 1, Becares further teaches wherein the environmental training data and/or site-specific environmental prediction data comprise one or more of location, weather and/or climate data, soil type, soil composition, soil characteristics, crop data, agricultural supplementation and/or irrigation practices, crop imagery and/or diagnostic data, historical non-agricultural land activity, pests, invasive and non-invasive flora and fauna, and natural and man-made landmarks, see [0177], [0192], [0217], [0516].  
As per Claim 6, Becares in view of Tran and Rezael teaches the method of claim 5, Becares further teaches wherein the environmental training data and/or site-specific environmental prediction data are soil type, soil characteristics, irrigation practices,J:\LOC\228X\PTO\Amend l.doc\cr5Docket No. LOC.228X Serial No. 16/925,592tilling practices, and crop data, see [0068], [0191], wherein the crop data are selected from crop type, cover crop usage, and fallow history, see [0198].  
As per Claim 7, Becares in view of Tran and Rezael teaches the method of claim 1, Becares further teaches wherein the microbial test training data provide quantitative reports of taxonomic-indicating and/or function- indicating microbial gene markers, and/or quantitative microbe counts in each of the soil, plant, water and/or air samples, and wherein the site-specific microbial test prediction data provide quantitative reports of taxonomic-indicating and/or function-indicating microbial gene markers, and/or quantitative microbe counts in soil, plant, water and/or air samples obtained from the specific geographic site, see [0074], [0203], [0447], [0450]-[0451], Table 6).
As per Claim 8, Becares in view of Tran and Rezael teaches the method of claim 7, Becares further teaches wherein the microbial test training data are obtained using field assays and/or lab-based assays of each of the soil, plant, water and/or air samples, and wherein the site-specific microbial test prediction data are obtained using field assays and/or lab-based assays of soil, plant, water and/or air samples obtained from the specific geographic site, see [0203], [0133].
As per Claim 9, Becares in view of Tran and Rezael teaches the method of claim 1, Becares does not teach wherein the site- specific environmental data is altered when a change in the environment occurs at the specific geographic site, wherein the SMLC is re-processed with the altered site-specific environmental data to produce new predicted microbiome classifications, and wherein the Recommendation Engine recommends a new agronomic program based on the new predicted microbiome classifications. Tran teaches the site specific environmental data is altered when a change in the environment occurs at the specific geographic site, see [0096], [0107], [0193], [0266], wherein the SMLC is re-processed with the altered site-specific environmental data to produce new predicted microbiome classifications, and wherein the Recommendation Engine recommends a new agronomic program based on the new predicted microbiome classifications, see [0244]-[0245], [0286], [0287]. It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teaching of Becares to recommend reflects a change in the environment as taught by Tran that would provide a recommendation reflects a change, e.g. in whether which can adjust characteristics of the plurality of 3D models based on the received weather information (Tran, [0107]).
As per Claim 10, Becares in view of Tran and Rezael teaches the method of claim 1, but Becares and Tran do not explicitly teach wherein the customized microbial soil treatment composition comprises one or more of the following microorganisms: Trichoderma harzianum, Bacillus amyloliquefaciens, Bacillus subtilis, Myxococcus xanthus, Wickerhamomyces anomalus, Azotobacter vinelandii, Frateuria aurantia, Pseudomonas chlororaphis, Starmerella bombicola, J:\LOC\228X\PTO\Amend l.doc\cr6Docket No. LOC.228X Serial No. 16/925,592 Saccharomyces boulardii, Pichia occidentalis, Pichia kudriavzevii, and/or Meyerozyma guilliermondii. Rezael teaches composition comprises Bacillus subtilis, see [0440], biofilm is a composition [0458]. It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teachings of Becares and Tran having a biofilm composition of Bacillus subtilis as taught by Rezael that would provide the guided microbial remodeling for the rational improvement of microbial species for the agriculture (Rezael, [0459], [0502]).
Conclusion
10.	Applicant's amendment necessitated the new ground of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDA DINH whose telephone number is (571)270-7150.  The examiner can normally be reached on Mon-Fri between 9AM-6PM.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571)272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 /LYNDA DINH/ Examiner, Art Unit 2857 

/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863